 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KRISTEN BROOK
     Arizona State Bar No. 023121
 4   JOSEPH E. KOEHLER
     Arizona State Bar No. 013288
 5   Assistant U.S. Attorneys
     Two Renaissance Square
 6   40 N. Central Ave., Suite 1800
     Phoenix, Arizona 85004
 7   Telephone: 602-514-7500
     Email: kristen.brook@usdoj.gov
 8   Email: joe.koehler@usdoj.gov
     Attorneys for Plaintiff
 9
10                     IN THE UNITED STATES DISTRICT COURT
11                           FOR THE DISTRICT OF ARIZONA
12
     United States of America,                         No. CR-15-00707-01-PHX-SRB
13
                          Plaintiff,
14                                                     NOTICE OF ERRATA RE
              v.                                      RESPONSE TO MOTION TO
15                                                           DISMISS
16   Abdul Malik Abdul Kareem,
17                        Defendant.
18
19         The United States, through undersigned counsel, respectfully submits this
20   Notice of Errata regarding its Response to defendant Kareem’s Motion to Dismiss
21   (CR 582.)
22         In the Response, the government stated: “The time limits in Rule 33 are
23   jurisdictional. United States v. Smith, 331 U.S. 469, 472-74 (1947); United States v.
24   Walgren, 885 F.2d 1417, 1426 (9th Cir. 1989).            Therefore, this Court lacks
25   jurisdiction over an untimely Rule 33 motion.” (CR 582 at 2.)
26         The Supreme Court more recently explained that although its precedents used
27   the term “jurisdictional” with reference to Rule 33 (and other rules), the central point
28   of the prior decisions was that “when the Government objected to a filing untimely
 1   under Rule 37, the court’s duty to dismiss was mandatory.” Eberhart v. United
 2   States, 546 U.S. 12, 18 (2005). The Court went on to explain that Rule 33 sets forth
 3   “rigid,” “inflexible,” “claim-processing rules” that require dismissal of an untimely
 4   Rule 33 motion when the government raises a timely objection, but the government
 5   can waive untimeliness by failing to object before the deciding court reaches the
 6   merits. Id. at 13, 18-19. Therefore, although Rule 33 requires dismissal of an
 7   untimely motion, that requirement is a claim-processing rule, not a jurisdictional
 8   one.
 9          The government stands by its position that Kareem’s Motion to Dismiss is
10   untimely and respectfully requests the Court deny for that reason in addition to its
11   lack of substantive merit.
12          Respectfully submitted this 13th day of September, 2019.
13                                                  MICHAEL BAILEY
                                                    United States Attorney
14                                                  District of Arizona
15                                                  s/ Kristen Brook
                                                    s/ Joseph E. Koehler
16                                                  KRISTEN BROOK
                                                    JOSEPH E. KOEHLER
17                                                  Assistant U.S. Attorneys
18
19                                CERTIFICATE OF SERVICE
20          I hereby certify that on the 13th day of September, 2019, I electronically filed
     the foregoing with the Clerk of Court using the CM/ECF system, and that true and
21   accurate copies have been transmitted electronically to counsel for the defendant
     via the ECF system.
22
     Daniel Drake & Daniel Maynard, Attorneys for Defendant
23
     By: /s Joseph E. Koehler
24
25
26
27
28


                                              -2-
